UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-03897) Exact name of registrant as specified in charter: Putnam U.S. Government Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 12/31/10 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (89.3%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (84.5%) Government National Mortgage Association Adjustable Rate Mortgages 2 5/8s, July 20, 2026 $34,187 $35,357 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 10,338 11,999 12 3/4s, with due dates from December 15, 2013 to July 20, 2014 16,655 18,952 12 1/4s, with due dates from February 15, 2014 to March 15, 2014 26,109 29,400 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 25,059 28,966 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 17,788 19,917 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 8,660 9,747 7 1/2s, October 20, 2030 143,658 162,882 7s, with due dates from February 15, 2011 to August 15, 2012 39,951 40,257 5s, with due dates from March 20, 2040 to April 20, 2040 91,147,368 96,908,164 5s, TBA, January 1, 2041 7,000,000 7,442,422 4 1/2s, TBA, January 1, 2041 622,000,000 645,859,547 4 1/2s, TBA, December 1, 2040 46,000,000 47,861,565 4s, December 20, 2040 80,000,000 80,651,812 4s, TBA, January 1, 2041 436,000,000 438,554,698 4s, TBA, December 1, 2040 4,000,000 4,029,688 U.S. Government Agency Mortgage Obligations (4.8%) Federal National Mortgage Association Pass-Through Certificates 4s, TBA, January 1, 2041 75,000,000 74,607,420 Total U.S. government and agency mortgage obligations (cost $1,399,480,209) U.S. TREASURY OBLIGATIONS (1.9%)(a) Principal amount Value U.S. Treasury Bonds 4 1/2s, August 15, 2039 (SEGSF) $24,581,000 $25,255,775 U.S. Treasury Inflation Protected Notes (i) 2s July 15, 2014 1,007,054 1,099,008 2s January 15, 2014 3,633,560 3,938,379 Total U.S. treasury obligations (cost $30,648,703) MORTGAGE-BACKED SECURITIES (16.1%)(a) Principal amount Value Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 $901,859 $820,691 IFB Ser. 05-R1, Class 1AS, IO, 5.665s, 2035 1,047,498 128,101 Ser. 06-R1, Class AS, IO, 5.63s, 2036 2,634,130 291,401 Ser. 05-R3, Class AS, IO, 5.511s, 2035 2,672,838 350,810 Ser. 06-R2, Class AS, IO, 5 1/2s, 2036 4,602,890 558,100 Ser. 05-R2, Class 1AS, IO, 5.306s, 2035 9,335,513 1,036,178 FRB Ser. 05-R3, Class AF, 0.661s, 2035 86,486 73,946 FRB Ser. 05-R1, Class 1AF1, 0.621s, 2035 1,031,243 853,354 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.746s, 2037 856,973 1,208,631 IFB Ser. 2976, Class LC, 23.466s, 2035 4,561,954 6,380,313 IFB Ser. 2979, Class AS, 23.319s, 2034 760,588 1,013,320 IFB Ser. 3072, Class SM, 22.842s, 2035 2,291,248 3,109,276 IFB Ser. 3072, Class SB, 22.696s, 2035 1,368,289 1,847,767 IFB Ser. 3249, Class PS, 21.416s, 2036 1,072,783 1,459,103 IFB Ser. 3065, Class DC, 19.079s, 2035 5,277,034 6,912,915 IFB Ser. 3105, Class SI, IO, 18.947s, 2036 1,650,992 789,290 IFB Ser. 3031, Class BS, 16.074s, 2035 1,886,708 2,344,840 IFB Ser. 3772, Class SA, 14.13s, 2040 (F) 3,598,667 3,443,895 IFB Ser. T-56, Class 2ASI, IO, 7.839s, 2043 924,586 193,007 IFB Ser. 3184, Class SP, IO, 7.09s, 2033 1,695,309 198,663 IFB Ser. 3149, Class SE, IO, 6.89s, 2036 1,512,767 275,172 IFB Ser. 3151, Class SI, IO, 6.89s, 2036 8,744,523 1,500,843 IFB Ser. 3157, Class SA, IO, 6.89s, 2036 4,529,349 820,039 IFB Ser. 2752, Class XS, IO, 6.89s, 2030 15,311,261 1,269,150 IFB Ser. 3287, Class SE, IO, 6.44s, 2037 4,463,621 679,274 IFB Ser. 3398, Class SI, IO, 6.39s, 2036 5,530,644 683,090 IFB Ser. 3762, Class SA, IO, 6.34s, 2040 13,095,214 2,087,050 IFB Ser. 3145, Class GI, IO, 6.34s, 2036 3,333,450 519,434 IFB Ser. 3677, Class KS, IO, 6.29s, 2040 15,096,067 2,103,453 IFB Ser. 3485, Class SI, IO, 6.29s, 2036 7,087,146 1,074,340 IFB Ser. 3349, Class AS, IO, 6.24s, 2037 4,431,130 620,402 IFB Ser. 3152, Class SY, IO, 6.22s, 2036 2,486,329 383,765 IFB Ser. 3510, Class AS, IO, 6.15s, 2037 1,662,435 253,654 IFB Ser. 3225, Class EY, IO, 6.03s, 2036 7,645,306 989,455 IFB Ser. 3510, Class BI, IO, 5.77s, 2037 3,342,613 470,339 IFB Ser. 3725, Class CS, IO, 5.74s, 2040 16,765,706 2,243,587 Ser. 3707, Class IK, IO, 5s, 2040 984,655 173,713 FRB Ser. T-57, Class 2A1, 4.061s, 2043 40,356 39,999 Ser. 3756, Class IG, IO, 4s, 2037 18,107,824 2,701,687 Ser. 3768, Class MI, IO, 4s, 2035 27,881,000 3,922,109 Ser. 3738, Class MI, IO, 4s, 2034 42,139,019 5,243,365 Ser. 3707, Class HI, IO, 4s, 2023 2,510,572 273,175 FRB Ser. T-59, Class 2A1, 3.996s, 2043 20,157 19,957 FRB Ser. 3350, Class FK, 0.86s, 2037 32,162 32,152 Ser. T-8, Class A9, IO, 0.448s, 2028 3,928,195 56,813 Ser. T-59, Class 1AX, IO, 0.271s, 2043 8,556,848 73,535 Ser. T-48, Class A2, IO, 0.212s, 2033 11,776,327 87,460 Ser. 3369, Class BO, PO, zero %, 2037 46,987 41,718 Ser. 3327, Class IF, IO, zero %, 2037 121,603 5,035 Ser. 3439, Class AO, PO, zero %, 2037 273,876 213,588 Ser. 3391, PO, zero %, 2037 148,089 119,272 Ser. 3289, Class SI, IO, zero %, 2037 33,382 774 Ser. 3300, PO, zero %, 2037 645,915 564,255 Ser. 3245, Class OC, PO, zero %, 2036 11,448 11,147 Ser. 3314, PO, zero %, 2036 293,142 254,703 Ser. 3206, Class EO, PO, zero %, 2036 37,681 31,962 Ser. 3175, Class MO, PO, zero %, 2036 358,751 296,547 Ser. 3210, PO, zero %, 2036 41,412 35,299 Ser. 3145, Class GK, PO, zero %, 2036 116,759 88,812 Ser. 3124, Class DO, PO, zero %, 2036 124,259 102,575 Ser. 3089, Class QO, PO, zero %, 2035 13,857 13,850 Ser. 3067, PO, zero %, 2035 17,950 16,500 Ser. 3075, PO, zero %, 2035 100,683 79,950 Ser. 3046, PO, zero %, 2035 206,586 183,511 Ser. 3155, Class AO, PO, zero %, 2035 39,566 28,491 Ser. 2947, Class AO, PO, zero %, 2035 19,749 15,831 Ser. 2985, Class CO, PO, zero %, 2035 17,461 13,959 Ser. 2692, Class TO, PO, zero %, 2033 47,092 36,035 Ser. 2684, PO, zero %, 2033 645,000 546,399 Ser. 2777, Class OE, PO, zero %, 2032 207,748 189,905 FRB Ser. T-54, Class 2A, IO, zero %, 2043 4,959,962 FRB Ser. 3304, Class UF, zero %, 2037 136,414 135,700 FRB Ser. 3274, Class TX, zero %, 2037 261,770 220,282 FRB Ser. 3326, Class YF, zero %, 2037 131,019 123,375 FRB Ser. 3261, Class KF, zero %, 2037 12,444 12,517 FRB Ser. 3263, Class TA, zero %, 2037 43,095 43,054 FRB Ser. 3238, Class LK, zero %, 2036 827,941 830,706 FRB Ser. 3147, Class SF, zero %, 2036 61,242 56,445 FRB Ser. 3129, Class TF, zero %, 2036 141,128 130,190 FRB Ser. 3117, Class AF, zero %, 2036 63,495 59,457 FRB Ser. 3072, Class TJ, zero %, 2035 30,142 25,445 FRB Ser. 3092, Class FA, zero %, 2035 95,488 88,826 FRB Ser. 3047, Class BD, zero %, 2035 20,247 20,164 FRB Ser. 3052, Class TJ, zero %, 2035 8,272 7,930 FRB Ser. 3326, Class WF, zero %, 2035 477,875 456,644 FRB Ser. 3030, Class CF, zero %, 2035 288,427 218,657 FRB Ser. 3033, Class YF, zero %, 2035 93,203 89,251 FRB Ser. 3036, Class AS, zero %, 2035 85,883 68,678 FRB Ser. 3025, Class XA, zero %, 2035 121,292 99,413 FRB Ser. 3003, Class XF, zero %, 2035 33,502 33,104 FRB Ser. 2984, Class FL, zero %, 2035 68,934 60,099 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.275s, 2037 386,592 731,742 IFB Ser. 06-62, Class PS, 38.336s, 2036 2,252,872 3,786,712 IFB Ser. 05-74, Class NK, 26.197s, 2035 2,676,505 3,855,130 IFB Ser. 06-8, Class HP, 23.611s, 2036 1,499,649 2,139,099 IFB Ser. 05-74, Class DM, 23.428s, 2035 10,293,107 14,630,264 IFB Ser. 07-53, Class SP, 23.244s, 2037 2,074,129 2,851,998 IFB Ser. 08-24, Class SP, 22.328s, 2038 7,611,518 10,499,282 IFB Ser. 05-122, Class SE, 22.188s, 2035 1,821,546 2,469,323 IFB Ser. 05-75, Class GS, 19.468s, 2035 1,215,888 1,554,696 IFB Ser. 05-106, Class JC, 19.316s, 2035 1,899,353 2,497,327 IFB Ser. 05-83, Class QP, 16.716s, 2034 737,074 918,005 FRB Ser. 03-W6, Class PT1, 9.876s, 2042 968,865 1,200,787 IFB Ser. 04-W2, Class 1A3S, IO, 6.889s, 2044 433,057 43,306 IFB Ser. 05-104, Class SI, IO, 6.439s, 2033 20,970,498 2,754,472 IFB Ser. 07-30, Class OI, IO, 6.179s, 2037 3,692,212 562,841 IFB Ser. 09-71, Class XS, IO, 5.939s, 2036 23,897,428 2,029,325 Ser. 06-W2, Class 1AS, IO, 5.794s, 2036 2,596,888 295,396 IFB Ser. 10-135, Class TS, IO, 5.759s, 2040 12,443,260 1,801,660 IFB Ser. 10-152, Class SB, IO, 5.74s, 2041 29,033,000 4,530,600 IFB Ser. 10-110, Class SB, IO, 5.739s, 2040 15,004,752 2,110,418 Ser. 07-W1, Class 1AS, IO, 5.541s, 2046 8,515,200 955,309 Ser. 10-98, Class DI, IO, 5s, 2040 1,573,383 266,578 Ser. 10-110, Class IP, IO, 5s, 2035 28,761,891 3,886,019 FRB Ser. 03-W14, Class 2A, 4.315s, 2043 41,842 41,372 FRB Ser. 04-W2, Class 4A, 4.095s, 2044 39,459 39,268 FRB Ser. 03-W3, Class 1A4, 4.076s, 2042 66,063 65,487 FRB Ser. 04-W7, Class A2, 3.688s, 2034 17,107 17,687 FRB Ser. 03-W11, Class A1, 3.233s, 2033 3,133 3,173 Ser. 03-W12, Class 1IO2, IO, 1.987s, 2043 13,868,746 1,030,705 Ser. 98-W2, Class X, IO, 1.207s, 2028 6,752,300 310,960 Ser. 98-W5, Class X, IO, 1.17s, 2028 2,825,867 122,788 Ser. 06-26, Class NB, 1s, 2036 153,656 150,575 FRB Ser. 07-80, Class F, 0.961s, 2037 328,444 327,417 FRB Ser. 07-95, Class A3, 0.511s, 2036 13,676,000 12,581,920 Ser. 03-W1, Class 2A, IO, zero %, 2042 10,161,794 Ser. 08-53, Class DO, PO, zero %, 2038 746,685 568,137 Ser. 07-64, Class LO, PO, zero %, 2037 402,045 369,423 Ser. 07-44, Class CO, PO, zero %, 2037 616,791 548,691 Ser. 07-14, Class KO, PO, zero %, 2037 66,571 56,445 Ser. 06-125, Class OX, PO, zero %, 2037 40,250 35,425 Ser. 06-84, Class OT, PO, zero %, 2036 31,459 27,919 Ser. 06-46, Class OC, PO, zero %, 2036 43,754 37,378 Ser. 06-62, Class KO, PO, zero %, 2036 31,556 24,569 Ser. 08-36, Class OV, PO, zero %, 2036 147,798 110,048 Ser. 03-23, Class QO, PO, zero %, 2032 86,926 82,332 Ser. 04-61, Class CO, PO, zero %, 2031 931,375 902,867 Ser. 1988-12, Class B, zero %, 2018 16,938 15,657 FRB Ser. 06-115, Class SN, zero %, 2036 931,752 926,160 FRB Ser. 06-104, Class EK, zero %, 2036 35,132 32,986 FRB Ser. 05-117, Class GF, zero %, 2036 36,829 36,165 FRB Ser. 05-45, Class FG, zero %, 2035 312,150 292,573 FRB Ser. 06-9, Class FG, zero %, 2033 127,906 96,165 FRB Ser. 06-1, Class HF, zero %, 2032 114,227 95,356 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.439s, 2039 16,546,754 2,784,322 IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 1,975,492 328,366 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 1,908,898 303,954 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 2,608,262 325,981 IFB Ser. 10-85, Class SA, IO, 6.389s, 2040 814,884 122,787 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 2,701,078 424,825 IFB Ser. 10-113, Class AS, IO, 6.389s, 2039 1,913,715 305,065 IFB Ser. 10-125, Class ES, IO, 6.389s, 2039 20,667,265 3,535,233 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 1,799,476 273,736 IFB Ser. 10-69, Class SP, IO, 6.389s, 2038 24,148,332 3,955,497 IFB Ser. 10-113, Class SE, IO, 6.389s, 2036 16,099,844 2,624,275 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 2,557,625 401,010 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 2,645,207 411,806 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 1,227,927 197,291 IFB Ser. 10-42, Class SM, IO, 6.289s, 2039 10,570,940 1,615,037 IFB Ser. 10-3, Class MS, IO, 6.289s, 2038 21,797,637 3,367,565 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 2,566,452 396,145 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 2,869,034 382,299 IFB Ser. 10-62, Class SD, IO, 6.229s, 2040 15,169,949 2,000,916 IFB Ser. 10-20, Class SC, IO, 5.889s, 2040 21,465,284 3,225,159 IFB Ser. 10-158, Class SA, IO, 5.79s, 2040 5,684,000 893,752 IFB Ser. 10-113, Class SM, IO, 5.789s, 2040 10,653,261 1,419,973 IFB Ser. 10-113, Class BS, IO, 5.739s, 2040 23,620,032 3,102,727 IFB Ser. 10-62, Class SE, IO, 5.489s, 2040 24,598,548 3,042,594 Ser. 10-68, Class MI, IO, 5s, 2039 21,214,787 3,743,874 Ser. 10-29, Class CI, IO, 5s, 2038 10,331,000 1,780,157 Ser. 10-145, Class UI, IO, 5s, 2036 20,658,615 2,443,294 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 4,542,000 817,696 Ser. 10-84, Class NI, IO, 4 1/2s, 2036 26,845,150 3,758,321 Ser. 10-158, Class DI, IO, 4s, 2038 23,759,850 3,834,602 Ser. 10-165, Class IP, IO, 4s, 2038 17,753,000 2,662,950 Ser. 10-116, Class QI, IO, 4s, 2034 16,265,842 2,196,483 Ser. 06-36, Class OD, PO, zero %, 2036 69,003 62,381 Ser. 06-64, PO, zero %, 2034 88,551 74,228 FRB Ser. 07-73, Class KI, IO, zero %, 2037 5,865,006 58,650 FRB Ser. 07-73, Class KM, zero %, 2037 586,635 556,888 FRB Ser. 07-35, Class UF, zero %, 2037 57,909 56,479 FRB Ser. 07-16, Class WF, zero %, 2037 17,547 17,484 FRB Ser. 07-16, Class YF, zero %, 2037 41,700 41,436 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 928,913 859,244 FRB Ser. 05-RP2, Class 1AF, 0.611s, 2035 19,146,066 16,274,156 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.961s, 2035 3,353,838 482,114 Ser. 05-RP2, Class 1AS, IO, 5.425s, 2035 19,146,066 2,704,382 Ser. 06-RP2, Class 1AS1, IO, 5.334s, 2036 15,662,995 2,212,398 Ser. 98-2, IO, 0.784s, 2027 1,109,089 22,848 FRB Ser. 06-RP2, Class 1AF1, 0.661s, 2036 15,662,995 13,313,546 FRB Ser. 05-RP1, Class 1AF, 0.611s, 2035 3,353,838 2,859,147 Ser. 98-3, IO, 0.523s, 2027 1,332,980 22,150 Ser. 99-2, IO, zero %, 2027 1,854,987 19,489 Ser. 98-4, IO, zero %, 2026 1,454,724 37,124 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 126,048 119,745 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class A2, 7s, 2034 937,865 919,108 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.611s, 2034 72,132 58,427 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 32,739,187 1,029,482 Total mortgage-backed securities (cost $228,816,072) PURCHASED OPTIONS OUTSTANDING (1.1%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 $15,879,200 $332,510 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 49,594,500 1,908,892 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 4,017,700 588,874 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 4,017,700 349,540 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. Aug-15/4.46 4,017,700 560,911 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. Aug-15/4.46 4,017,700 370,552 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 39,456,300 1,456,727 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 39,456,300 1,260,629 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 39,456,300 99,824 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 49,594,500 5,169,235 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 74,935,600 2,425,665 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 74,935,600 2,075,716 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 15,879,200 542,592 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 39,456,300 144,017 Total purchased options outstanding (cost $15,400,150) SHORT-TERM INVESTMENTS (80.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 208,868,074 $208,868,074 Interest in $439,946,000 joint tri-party repurchase agreement dated December 31, 2010 with Merrill Lynch & Co. due January 3, 2011 - maturity value of $98,097,044 for an effective yield of 0.25% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.543% to 6.00% and due dates ranging from July 1, 2027 to October 20, 2060, valued at $448,744,920) $98,095,000 98,095,000 U.S. Treasury Bills, for effective yields ranging from 0.18% to 0.24%, July 28, 2011 (SEG) (SEGSF) 102,014,000 101,864,039 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.21%, June 2, 2011 (SEG) (SEGSF) 83,832,000 83,736,599 U.S. Treasury Bills, for effective yields ranging from 0.16% to 0.32%, March 10, 2011 (SEGSF) 20,674,000 20,669,452 U.S. Treasury Bills, for effective yields ranging from 0.05% to 0.10%, January 20, 2011 450,000,000 449,983,111 U.S. Treasury Bills, for effective yields ranging from 0.08% to 0.09%, January 13, 2011 250,000,000 249,992,958 U.S. Treasury Bills, for an effective yield of 0.08%, January 6, 2011 50,000,000 49,999,459 Total short-term investments (cost $1,263,258,302) TOTAL INVESTMENTS Total investments (cost $2,937,603,436) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 32 $3,908,000 Mar-11 $(58,061) U.S. Treasury Bond 30 yr (Long) 1989 252,789,469 Mar-11 (2,520,716) Total WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received $98,823,736) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $101,580,000 Aug-11/4.49 $8,024,820 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.525 1,674,185 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 46,434,000 Aug-11/4.475 543,742 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 46,434,000 Aug-11/4.475 3,638,568 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 50,790,000 Aug-11/4.55 529,740 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 101,580,000 Aug-11/4.49 1,117,380 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 50,790,000 Aug-11/4.55 4,253,155 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 54,331,000 Aug-11/4.765 414,002 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 54,331,000 Aug-11/4.765 5,401,588 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 55,951,000 Aug-11/4.7 439,775 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 55,951,000 Aug-11/4.7 5,320,940 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,312,000 Jul-11/4.745 197,381 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,312,000 Jul-11/4.745 3,005,375 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,476,000 Jul-11/4.5475 75,808 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,952,000 Jul-11/4.52 170,568 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.525 180,621 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.46 198,880 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,476,000 Jul-11/4.5475 805,365 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,952,000 Jul-11/4.52 1,572,826 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.46 1,579,922 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 64,561,300 Jan-11/3.565 21,305 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 64,561,300 Jan-11/3.565 6,447,091 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,010,980 Feb-15/5.36 620,968 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,010,980 Feb-15/5.36 1,042,913 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 31,703,820 Feb-15/5.27 1,729,571 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 31,703,820 Feb-15/5.27 2,624,125 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,473,000 May-12/5.51 196,396 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 391,998,000 Jan-12/5.32 50,692,425 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 74,935,600 Mar-11/4.7375 33,721 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 74,935,600 Mar-11/4.665 37,468 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,473,000 May-12/5.51 17,646 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 391,998,000 Jan-12/5.32 3,371,289 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/10 (proceeds receivable $126,509,805) Principal Settlement Agency amount date Value FNMA, 4s, January 1, 2041 75,000,000 1/13/11 74,607,420 GNMA, 4 1/2s, December 1, 2040 46,000,000 12/20/10 47,861,565 GNMA, 4s, December 1, 2040 4,000,000 12/20/10 4,029,688 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $(484,736) 7/23/20 3 month USD-LIBOR-BBA 2.96% $(9,753,907) Barclays Bank PLC 46,459,900 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (3,083,079) 10,636,700 (305,805) 11/10/20 3 month USD-LIBOR-BBA 3.74% 94,515 717,433 6/21/40 3.938% 3 month USD-LIBOR-BBA 8,038,948 12,838,400 (144,961) 10/28/30 3.38% 3 month USD-LIBOR-BBA 919,031 42,329,300 (236,322) 10/28/18 2.27% 3 month USD-LIBOR-BBA 1,855,520 (170,366) 11/3/15 3 month USD-LIBOR-BBA 1.43% (5,443,652) 48,661,900 (139,931) 11/3/20 3 month USD-LIBOR-BBA 2.69% (2,759,631) 25,400,000 8/27/40 3.21625% 3 month USD-LIBOR-BBA 3,726,672 36,950,000 9/1/40 3 month USD-LIBOR-BBA 3.35% (4,553,650) 11/8/25 3.2175% 3 month USD-LIBOR-BBA 7,234,200 11/8/15 3 month USD-LIBOR-BBA 1.315% (9,567,995) 4,587,461 11/8/25 3.215% 3 month USD-LIBOR-BBA 316,146 7,870,760 11/8/15 3 month USD-LIBOR-BBA 1.30% (287,476) 133,563,900 11/9/20 2.68% 3 month USD-LIBOR-BBA 7,398,024 41,993,200 11/9/40 3 month USD-LIBOR-BBA 3.7525% (2,472,569) 94,679,800 11/9/15 3 month USD-LIBOR-BBA 1.355% (3,209,957) 37,714,400 11/10/40 3 month USD-LIBOR-BBA 3.7575% (2,191,186) 116,104,600 11/10/20 2.71% 3 month USD-LIBOR-BBA 6,137,685 83,759,800 11/10/15 3 month USD-LIBOR-BBA 1.40% (2,666,849) 91,593,400 11/12/20 2.7225% 3 month USD-LIBOR-BBA 4,762,040 63,972,100 11/12/15 3 month USD-LIBOR-BBA 1.4125% (2,010,908) 28,458,700 11/12/40 3 month USD-LIBOR-BBA 3.745% (1,722,017) 167,821,700 11/23/15 1.7575% 3 month USD-LIBOR-BBA 2,675,571 31,774,300 12/10/40 4.1025% 3 month USD-LIBOR-BBA 6,404 Citibank, N.A. 553,479,500 106,031 7/9/20 3 month USD-LIBOR-BBA 3.01% (6,230,907) 69,454,300 8/9/20 3 month USD-LIBOR-BBA 2.89875% (1,732,645) 150,676,100 9/24/20 3 month USD-LIBOR-BBA 2.5875% (8,687,293) 70,110,900 11/8/15 3 month USD-LIBOR-BBA 1.305% (2,544,128) 104,642,300 11/8/20 2.635% 3 month USD-LIBOR-BBA 6,203,105 94,679,800 11/9/15 3 month USD-LIBOR-BBA 1.345% (3,255,824) 130,528,400 11/9/20 2.67% 3 month USD-LIBOR-BBA 7,344,030 41,993,200 11/9/40 3 month USD-LIBOR-BBA 3.747% (2,513,636) 90,000,000 11/18/20 3.03% 3 month USD-LIBOR-BBA 2,310,157 49,572,000 13,584 12/10/12 3 month USD-LIBOR-BBA 0.81% 74,645 25,700,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA (89,014) Credit Suisse International 32,875,600 12/8/20 3 month USD-LIBOR-BBA 3.08125% (774,343) 46,000,000 12/14/40 3 month USD-LIBOR-BBA 4.09% (130,152) 41,700,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (1,665,484) 37,789,600 12/21/15 3 month USD-LIBOR-BBA 2.1475% (3,639) 9,800,000 9/27/20 2.53875% 3 month USD-LIBOR-BBA 610,798 47,787,600 10/5/20 3 month USD-LIBOR-BBA 2.61125% (2,748,859) 71,456,700 (19,644) 11/3/12 0.50% 3 month USD-LIBOR-BBA 251,175 70,110,900 11/8/15 3 month USD-LIBOR-BBA 1.31125% (2,522,450) 104,642,300 11/8/20 2.63375% 3 month USD-LIBOR-BBA 6,214,809 11,489,200 11/17/40 3.95% 3 month USD-LIBOR-BBA 283,642 100,000,000 11/22/17 2.41% 3 month USD-LIBOR-BBA 2,203,514 7,000,000 11/22/20 3.082% 3 month USD-LIBOR-BBA 151,250 15,800,000 12/1/20 3 month USD-LIBOR-BBA 2.9725% (509,673) Deutsche Bank AG 110,765,700 11/5/20 3 month USD-LIBOR-BBA 2.6675% (6,206,567) 208,499,900 11/5/15 1.3855% 3 month USD-LIBOR-BBA 6,679,819 146,920,858 11/8/15 3 month USD-LIBOR-BBA 1.313% (5,273,786) 57,837,995 11/8/25 3.224% 3 month USD-LIBOR-BBA 3,923,845 439,992,100 1,030,724 7/27/20 3 month USD-LIBOR-BBA 2.94% (7,664,461) 247,920,900 43,710 12/31/14 1.91% 3 month USD-LIBOR-BBA (1,638,345) 6,320,100 1,437 12/31/20 3 month USD-LIBOR-BBA 3.55% 97,883 26,800,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% 106,568 281,150,000 2/3/14 2.44% 3 month USD-LIBOR-BBA (12,330,280) 18,417,700 12/3/15 1.905% 3 month USD-LIBOR-BBA 182,570 46,457,000 10/5/21 3 month USD-LIBOR-BBA 3.52057% 524,956 Goldman Sachs International 347,392,900 886,695 4/8/15 2.94% 3 month USD-LIBOR-BBA (16,772,794) 359,010,400 1,238,597 4/8/16 3.28% 3 month USD-LIBOR-BBA (19,371,555) 70,210,300 7/20/12 3 month USD-LIBOR-BBA 0.8375% 480,192 4,191,400 7/20/40 3 month USD-LIBOR-BBA 3.7275% (216,092) 49,146,900 7/23/40 3.7125% 3 month USD-LIBOR-BBA 2,680,034 139,615,900 (34,380) 10/1/13 0.84% 3 month USD-LIBOR-BBA 916,559 313,039,600 (189,473) 10/1/14 1.14% 3 month USD-LIBOR-BBA 4,706,814 93,639,700 8/12/15 3 month USD-LIBOR-BBA 1.665% (878,149) 26,093,600 8/12/40 3.68% 3 month USD-LIBOR-BBA 1,626,879 JPMorgan Chase Bank, N.A. 60,000,000 12/8/20 3.10625% 3 month USD-LIBOR-BBA 1,280,865 68,431,200 12/10/15 3 month USD-LIBOR-BBA 2.06625% (197,038) 26,500,000 12/15/20 3 month USD-LIBOR-BBA 3.385% 59,679 37,316,000 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (407,118) 14,980,300 12/20/40 4.355% 3 month USD-LIBOR-BBA (648,788) 46,459,900 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (2,796,421) 34,661,700 (811,084) 9/20/20 3 month USD-LIBOR-BBA 3.995% 1,511,837 23,107,800 (538,412) 9/20/20 3 month USD-LIBOR-BBA 3.965% 949,102 69,212,000 3,162,988 10/14/20 4.02% 3 month USD-LIBOR-BBA (1,374,136) 9,000,000 12/23/40 3 month USD-LIBOR-BBA 4.141% 46,931 14,600,000 12/31/20 3 month USD-LIBOR-BBA 3.3925% 21,401 4,191,400 7/20/40 3 month USD-LIBOR-BBA 3.7225% (219,874) 203,044,300 7/22/12 3 month USD-LIBOR-BBA 0.8075% 1,256,355 18,471,500 7/22/40 3.75% 3 month USD-LIBOR-BBA 881,393 145,500,200 8/12/15 1.7325% 3 month USD-LIBOR-BBA 890,073 59,620,500 9/7/14 3 month USD-LIBOR-BBA 1.3375% (315,113) 29,754,000 10/25/40 3 month USD-LIBOR-BBA 3.5275% (2,897,973) 19,500,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (982,366) 199,658,800 11/5/15 3 month USD-LIBOR-BBA 1.42% (6,064,406) 99,664,849 11/8/25 3.2225% 3 month USD-LIBOR-BBA 6,779,623 252,949,950 11/8/15 3 month USD-LIBOR-BBA 1.31% (9,118,804) 20,175,000 11/12/40 3 month USD-LIBOR-BBA 3.775% (1,113,428) 51,810,500 11/12/15 1.435% 3 month USD-LIBOR-BBA 1,572,631 10,792,000 11/12/40 3.90% 3 month USD-LIBOR-BBA 356,442 24,000,000 9/22/20 3 month USD-LIBOR-BBA 2.736% (1,063,923) 114,728,100 10/5/12 0.62125% 3 month USD-LIBOR-BBA 35,145 280,045,200 (207,371) 10/14/15 1.37% 3 month USD-LIBOR-BBA 8,357,545 13,799,000 11/12/40 3.895% 3 month USD-LIBOR-BBA 467,996 10,000,000 11/12/20 2.837% 3 month USD-LIBOR-BBA 419,352 38,136,200 11/23/40 3 month USD-LIBOR-BBA 3.9525% (947,913) 90,900,000 12/1/20 2.9825% 3 month USD-LIBOR-BBA 2,852,389 62,301,700 12/3/12 0.8025% 3 month USD-LIBOR-BBA (83,467) 93,263,600 12/6/12 0.805% 3 month USD-LIBOR-BBA (119,366) 146,901,700 552,023 7/16/40 3.88% 3 month USD-LIBOR-BBA 4,040,773 47,907,500 (1,695,926) 10/20/40 3 month USD-LIBOR-BBA 3.7575% (4,381,406) 70,210,300 7/20/12 3 month USD-LIBOR-BBA 0.84% 483,785 UBS, AG 40,655,200 12/9/40 4.1075% 3 month USD-LIBOR-BBA (31,997) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $377,834 1/12/40 (4.00%)1 month Synthetic TRS $(272) USD-LIBOR Index 4.00% 30 year Fannie Mae pools 708,183 1/12/40 4.50% (1 month Synthetic TRS 1,793 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 333,266 1/12/40 (5.00%)1 month Synthetic TRS (43) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 9,045,162 1/12/39 5.50% (1 month Synthetic TRS 45,815 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 48,279,006 1/12/38 (6.50%) 1 month Synthetic TRS (315,213) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 31,914,072 1/12/38 (6.50%) 1 month Synthetic TRS (208,366) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 11,294,961 1/12/39 5.50% (1 month Synthetic TRS 57,210 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,859,058 1/12/38 (6.50%) 1 month Synthetic TRS (12,138) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,484,901 1/12/38 6.50% (1 month Synthetic TRS 35,811 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,359,275 1/12/39 5.50% (1 month Synthetic TRS 6,885 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,026,396 1/12/38 (6.50%) 1 month Synthetic TRS (32,817) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,176,087 1/12/39 5.50% (1 month Synthetic TRS 31,283 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,534,601 1/12/38 (6.50%) 1 month Synthetic TRS (42,664) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 34,733,417 1/12/38 (6.50%) 1 month Synthetic TRS (226,774) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 32,567,532 1/12/39 5.50% (1 month Synthetic TRS 164,958 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 32,567,532 1/12/39 5.50% (1 month Synthetic TRS 164,958 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 34,733,417 1/12/38 (6.50%) 1 month Synthetic TRS (226,774) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 14,143,325 1/12/39 5.50% (1 month Synthetic TRS 71,637 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Deutsche Bank AG 377,834 1/12/40 4.00% (1 month Synthetic TRS 272 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 708,183 1/12/40 (4.50%)1 month Synthetic TRS (1,793) USD-LIBOR Index 4.50% 30 year Fannie Mae pools 333,266 1/12/40 5.00% (1 month Synthetic TRS 43 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 24,885,181 1/12/39 5.50% (1 month Synthetic TRS 126,046 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 17,225,560 1/12/39 5.50% (1 month Synthetic TRS 87,249 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 18,294,807 1/12/38 (6.50%) 1 month Synthetic TRS (119,446) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 30,120,737 1/12/39 5.50% (1 month Synthetic TRS 152,555 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through December 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,564,298,202. (b) The aggregate identified cost on a tax basis is $2,938,479,808, resulting in gross unrealized appreciation and depreciation of $28,618,872 and $8,959,146, respectively, or net unrealized appreciation of $19,659,726. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $92,441 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $21,194,757 and $31,000,000, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. At the close of the reporting period, the fund maintained liquid assets totaling $1,441,402,296 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and hedge against changes in values of securities it owns, owned or expected to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $690,800,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $8,966,900,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,222,485 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $160,052,966 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $162,846,705. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $ $251,079,203 $ Purchased options outstanding 17,285,684 U.S. Government and agency mortgage obligations 1,396,272,793 U.S. Treasury Obligations 30,293,162 Short-term investments 208,868,074 1,054,340,618 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(2,578,777) $ $ Written options (105,979,559) TBA sale commitments (126,498,673) Interest rate swap contracts (66,019,983) Total return swap contracts (239,785) Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedginginstruments under ASC 815 Market value Market value Interest rate contracts $142,436,491 $299,968,911 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
